    Case 19-30283-hdh11 Doc 294 Filed 07/18/19                       Entered 07/18/19 14:58:46               Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed July 18, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

         In re:                                                §
                                                               §         CHAPTER 11
         MAYFLOWER COMMUNITIES,                     INC.1      §
                                                               §         CASE NO. 19-30283 (HDH)
                                  Debtor.                      §

                ORDER GRANTING DEBTOR’S AMENDED MOTION FOR ENTRY
                OF AN ORDER PURSUANT TO 11 U.S.C. § 1121(d) EXTENDING THE
              EXCLUSIVE PERIODS DURING WHICH ONLY THE DEBTOR MAY FILE
                 A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

                  Upon consideration of the amended motion [Docket No. 255] (the “Amended Motion”) 2

     of the above-captioned debtor and debtor-in-possession (the “Debtor”), pursuant to section

     1121(d) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 3016-1 of the

     Local Bankruptcy Rules of the United States Bankruptcy Court for the Northern District of Texas,

     for an order extending each of the periods during which the Debtor has the exclusive right to file




     1
        The last four digits of the Debtor’s federal tax identification number are 6350. The mailing address for the Debtor
     is 1335 S. Guilford Road Carmel, Indiana 46032-2810.
     2
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Amended Motion.
                                                               1

     EAST\167841238.1
Case 19-30283-hdh11 Doc 294 Filed 07/18/19             Entered 07/18/19 14:58:46       Page 2 of 3



a chapter 11 plan and solicit acceptances thereof by twenty-nine (29) days; and the Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the

Amended Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

§157(b); and due and proper notice of the Amended Motion having been provided to the necessary

parties; and it appearing that no other or further notice need be provided; and the Court having

determined that the relief sought in the Amended Motion is in the best interests of the Debtor, its

creditors, and all parties in interest; and the Court having determined that the legal and factual

bases set forth in the Amended Motion establish just cause for the relief granted herein; and after

due deliberation and sufficient cause appearing therefor, it is hereby

        ORDERED THAT:

        1.         The Amended Motion is GRANTED.

        2.         Pursuant to section 1121(d) of the Bankruptcy Code, the time within which only

the Debtor may file a plan under section 1121(b) of the Bankruptcy Code is extended through and

including June 28, 2019.

        3.         Pursuant to section 1121(d) of the Bankruptcy Code, the time within which only

the Debtor may solicit acceptances to any proposed plan under section 1121(c)(3) of the

Bankruptcy Code is extended through and including August 27, 2019.

        4.         This Order shall be without prejudice to the Debtor’s right to seek further

extensions of the time within which only the Debtor may file and solicit acceptances of a plan.

                                      ###END OF ORDER###

Order submitted by:

DLA PIPER LLP (US)

By: /s/ Daniel B. Prieto
Daniel B. Prieto, State Bar No. 24048744
                                                  2

EAST\167841238.1
Case 19-30283-hdh11 Doc 294 Filed 07/18/19       Entered 07/18/19 14:58:46   Page 3 of 3



DLA Piper LLP (US)
1900 North Pearl Street, Suite 2200
Dallas, Texas 75201
Tel: (214) 743-4500
Fax: (214) 743-4545
E-mail: dan.prieto@dlapiper.com

- and -

Thomas R. Califano, NY Bar No. 2286144 (admitted pro hac vice)
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020-1104
Tel: (212) 335-4500
Fax: (212) 335-4501
E-mail: thomas.califano@dlapiper.com

- and -

Rachel Nanes (admitted pro hac vice)
DLA Piper LLP (US)
200 South Biscayne Boulevard, Suite 2500
Miami, Florida 33131
Tel: (305) 423-8563
Fax: (305) 675-8206
E-mail: rachel.nanes@dlapiper.com

Counsel for the Debtor




                                            3

EAST\167841238.1
